Resettled order reversed on the law and proceeding dismissed, without costs of this appeal to either party. Memorandum: The respondent, the International Union and its local union, are unincorporated associations. At common law, such an association could only maintain an action or proceeding in the names of all of its members. It is not a legal entity, separate and apart from the individual persons who compose it. (Ostrom v. Greene, 161 N. Y. 353.) By statute, an action or special proceeding may be maintained by or against an unincorporated association in the name of its president or treasurer. (See General Associations Law, §§ 12, 13.) The instant proceeding has not been instituted in accordance with common law or the statute, and the court, therefore, does not here have jurisdiction of the respondent. There is nothing in the record to indicate that this proceeding, which seeks to compel arbitration, was instituted by the president or treasurer of either the International Union or the local union. In our judgment, the resettled order should be reversed on the ground that Special Term lacked jurisdiction of the proceeding. All concur. (Appeal from a resettled order directing Aircooled Motors, Inc., to proceed to the arbitration of certain disputes.) Present — McCum, P. J., Kimball, Piper, Wheeler and Van Duser, JJ.